
	

113 HR 3100 IH: District of Columbia Government Shutdown Avoidance Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3100
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to make
		  local funds of the District of Columbia available for use by the District
		  during any portion of a fiscal year in which no Federal law appropriating local
		  funds for the fiscal year is in effect, at the rates of operation provided
		  under the local budget act for the fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Government Shutdown Avoidance Act of
			 2013.
		2.Availability of
			 District of Columbia local funds in absence of Federal law appropriating local
			 funds
			(a)In
			 GeneralSubpart 1 of part D
			 of title IV of the District of Columbia Home Rule Act is amended by inserting
			 after section 446B the following new section:
				
					446C.Availability of Local Funds In Absence of Federal
		  Law(a)Availability of Local
				Funds at Rate Established by Local Law in Absence of Federal Law Appropriating
				Local FundsNotwithstanding
				any other provision of this Act, during any portion of a fiscal year in which
				neither the regular District of Columbia appropriation bill for the fiscal year
				nor a District of Columbia continuing resolution for the fiscal year is in
				effect, the District of Columbia may obligate and expend local funds for
				projects and activities in accordance with the local budget act for the fiscal
				year at the rate of operations provided under such local budget act.
						(b)Terms and
				ConditionsThe obligation and expenditure of local funds for a
				project or activity during a fiscal year pursuant to this section shall be
				subject to the terms and conditions imposed with respect to the obligation and
				expenditure of local funds for the project or activity during the preceding
				fiscal year, or the authority granted for such project or activity under the
				applicable law in effect at the time.
						(c)DefinitionsIn this section—
							(1)the term
				District of Columbia continuing resolution means, with respect to
				a fiscal year, any joint resolution making continuing appropriations for the
				fiscal year which includes continuing appropriations for the government of the
				District of Columbia and other activities chargeable in whole or in part
				against the revenues of the District;
							(2)the term
				local budget act means, with respect to a fiscal year, the act of
				the Council adopting the annual budget for the District of Columbia government
				for such fiscal year, as enacted pursuant to this Act; and
							(3)the term regular District of Columbia
				appropriation bill means, with respect to a fiscal year, an annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for the fiscal year for the government of the District of
				Columbia and other activities chargeable in whole or in part against the
				revenues of the District.
							(d)Effective
				dateThis section shall apply with respect to fiscal year 2014
				and each succeeding fiscal
				year.
						.
			(b)Conforming
			 AmendmentSection 446 of such Act (sec. 1–204.46, D.C. Official
			 Code) is amended by inserting section 446C, after section
			 446B,.
			(c)Clerical
			 AmendmentThe table of contents of subpart 1 of part D of title
			 IV of the District of Columbia Home Rule Act is amended by inserting after the
			 item relating to section 446B the following:
				
					
						446C. Availability of local funds in
				absence of Federal
				law.
					
					.
			
